State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 22, 2016                   522081
________________________________

In the Matter of CARLTON
   WALKER,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

JONATHAN LIPPMAN, as Chief Judge
   of the New York Court of
   Appeals, et al.,
                    Respondents.
________________________________


Calendar Date:   November 21, 2016

Before:   McCarthy, J.P., Lynch, Rose, Clark and Aarons, JJ.

                             __________


     Carlton Walker, Otisville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Zainab A.
Chaudhry of counsel), for respondents.

                             __________


McCarthy, J.P.

      Appeal from a judgment of the Supreme Court (Young, J.),
entered July 30, 2015 in Albany County, which, among other
things, denied petitioner's motion to reargue and/or renew.

      Petitioner, an inmate serving a prison sentence of 25 years
to life (People v Walker, 143 AD2d 784, 784 [1988]),
unsuccessfully sought at various times, including most recently
in 2014, a writ of error coram nobis, all of which requests were
denied. After the Court of Appeals dismissed petitioner's motion
for leave to appeal from the denial of his 2014 application for
coram nobis relief, petitioner commenced this CPLR article 78
proceeding challenging, among other things, the constitutionality
                               -2-                522081

of the procedures for seeking coram nobis relief (see generally
People v Andrews, 23 NY3d 605, 610-612 [2014]) and for appealing
the denial of such relief to the Court of Appeals (see CPL
450.90). By judgment entered May 27, 2015, Supreme Court granted
respondents' motion to dismiss the petition for failure to state
a cause of action. Petitioner subsequently moved for reargument
and renewal and, on June 23, 2015, also requested an extension of
time to file a notice of appeal from the May 27, 2015 judgment
notwithstanding that the time to appeal from that judgment had
not yet expired (see CPLR 5513 [a]).1 In a July 2015 judgment,
Supreme Court denied petitioner's requests. Petitioner now
appeals from the July 2015 judgment.2

      Petitioner seeks review of Supreme Court's July 2015
judgment denying both his motion seeking reargument and/or
renewal and his request for an extension of time to appeal from
the May 2015 judgment. Insofar as petitioner challenges Supreme
Court's denial of his motion to reargue (see CPLR 2221 [d] [2]),
the court's denial of that motion is not appealable (see
Strykiewicz v Strykiewicz, 135 AD3d 1030, 1031 n [2016]; Abele
Tractor & Equip. Co., Inc. v RJ Valente, Inc., 79 AD3d 1331, 1332
[2010]). To the extent that petitioner's motion is construed as
one to renew, the motion was properly denied as petitioner failed
to demonstrate that his "motion should have been granted 'based
on new and previously undiscoverable material facts'" (Abele
Tractor & Equip. Co., Inc. v RJ Valente, Inc., 79 AD3d at 1332,
quoting First Bank of Ams. v Motor Car Funding, 257 AD2d 287, 292
[1999]; see CPLR 2221 [e], [f]).

      Finally, we note that inasmuch as the time within which to
take an appeal as of right is strictly limited (see CPLR 5513
[a]), with certain limited statutory exceptions (see CPLR 5514


     1
        On June 1, 2015, petitioner was served by mail with
notice of entry of the May 27, 2015 judgment.
     2
        With regard to petitioner's appeal from the May 2015
judgment, by order dated August 5, 2016, this Court granted
respondents' motion to dismiss that portion of his appeal as
untimely (2016 NY Slip Op 82266[U] [2016]).
                              -3-                  522081

[c]; City of Mount Vernon v Mount Vernon Hous. Auth., 235 AD2d
516, 517 [1997]), we discern no circumstances here that would
permit us to disturb Supreme Court's July 2015 judgment denying
petitioner's request for an extension of time to appeal from the
May 2015 judgment (see CPLR 5514 [c]; Brodeur v Hayes, 18 AD3d
979, 981-982 [2005], lv dismissed, lv denied 5 NY3d 871 [2005];
O'Hearn v O'Hearn, 55 AD2d 766, 769 [1976]). We have considered
petitioner's remaining contentions and find them to be without
merit.

     Lynch, Rose, Clark and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court